Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on February 7, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 5–7, 12, 13, 16, and 17 are now amended.
Claims 9–11, 15, 19, and 20 are now canceled.
New claims 21–26 are now added.
Claims 1–8, 12–14, 16–18, and 21–26 are pending in the application. 
RESPONSE TO ARGUMENTS
Indefiniteness
The Applicant contends that the claims have been amended “as discussed” during the interview to correct the issues raised in the previous Office Action under 35 U.S.C. § 112(b). While the Examiner acknowledges briefly discussing what was necessary to overcome the rejection, no actual claim language was presented, and therefore, the Examiner could not guarantee withdrawing any rejections under 35 U.S.C. § 112(b). The present amendment is not sufficient for reasons that will be given below, and also introduces new issues under 35 U.S.C. § 112, necessitating additional grounds of rejection.
Prior Art Rejections
The rejection of at least claims 1, 6, and 23 under 35 U.S.C. § 102 as anticipated by Cruz-Hernandez stands. Specifically, while the Examiner agrees with the Applicant’s argument that “Cruz-Hernandez fails to provide an audio signal at the wearable device based on detected haptic noise,” (Response 11) (emphasis added), the Examiner also respectfully submits that the amendment to claim 1 does not require Cruz-Hernandez to disclose the same in order to reach a finding of anticipation. 
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04 (subsection II.). In this case, “causing . . . disablement of vibration notifications and enablement of audible notifications at the computing device and at each of the one or more additional devices connected to the computing device” is a contingent limitation that is contingent upon the condition precedent of “predicting that the user will no longer have difficulty hearing the audible notification.” Since claim 1 does not provide a separate step of actually “predicting that the user will no longer have difficulty hearing the audible notification,” the limitations that are only claimed to occur “in response to” that condition precedent are not required. The Examiner does not need to present evidence of method steps that are not required to be performed in order to reject a claim on prior art. MPEP § 2111.04 (quoting Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential)).
Likewise, “activating the audible notification at the computing device and causing activation of the audible notification at the one or more additional devices” is a contingent limitation that is contingent upon the condition precedent of “receiving a subsequent event for which an additional notification is to be provided.” Since claim 1 does not provide a separate step of actually “receiving a subsequent event for which an additional notification is to be provided,” the limitations that are only claimed as occurring “in response to” that condition precedent are not required. The Examiner does not need to present evidence of method steps that are not required to be performed in order to reject a claim on prior art. MPEP § 2111.04 (quoting Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential)).
Accordingly, claims 1, 6, and 23 stand rejected under 35 U.S.C. § 102 as anticipated by Cruz-Hernandez.
On the other hand, the Examiner agrees that the present amendment overcomes all other previous grounds of rejection, and therefore, those rejections are hereby withdrawn. The change in scope brought on by the amendment necessitates new grounds of rejection, however, which are set forth herein. Accordingly, the request for an allowance is respectfully denied.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
The “vibration element” in claims 12, 14–16, and 18–20.1
The “environmental noise detection module” in claims 16–20.
The “notification module” in claims 16–20.
Each of these generic placeholders are modified by the phrase “implemented at least partially in hardware,” which itself is also a generic placeholder, and therefore, not the sufficient structure, material, or acts for performing the claimed function. 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
CLAIM OBJECTIONS
The Office objects to claims 2, 23, and 26 for having the following informalities. Appropriate correction is required.
Claims 2 and 23
The scope of claims 2 and 23 is unclear, because they are each amenable to multiple different and contradictory interpretations. A first interpretation is that the “in response to” language merely limits the timing of the audible notification, but not the prediction. For example, under this interpretation, claim 23 could be rephrased as: “predicting that the user will no longer have difficulty hearing an audible notification, wherein the audible notification is one that occurs in response to receiving the subsequent event.” A second interpretation is that the “in response to” language limits the timing of the whole prediction, i.e., the whole prediction occurs “in response to” receiving the event (or subsequent event, in the case of claim 23).
Claim 26
Claim 26 is missing the word “configured” or the like (i.e., “the environmental noise detection module being further configured to . . . .”).
CLAIM REJECTIONS – 35 U.S.C. § 112(A)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 12, 14, 16–18, and 24–26 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Warning to the Applicant: The Applicant is reminded that claims 16 and 26 each have separate grounds of rejection of their own, in addition to the reasons given for the rejection of claim 12. Accordingly, the Applicant is strongly cautioned to read each of the rejections of claims 16 and 26 carefully, as merely addressing the rejection of claim 12 will not substantively overcome all of the rejections set forth in claims 16 and 26.
Claim 12
Claim 12 recites “a vibration element implemented at least partially in hardware.” The plain language of this limitation is understood to include two embodiments: (1) a vibration element implemented wholly in hardware (and therefore “at least partially” in hardware), and (2) a vibration element only partially in hardware (and therefore “at least partially” in hardware), while another portion is partially implemented in something other than hardware.
The written description discloses (1), (see Spec. ¶ 18) but not (2). That is, the written description never discloses an embodiment in which only part of the vibration element is implanted in software, or in non-hardware. To be sure, the written description discloses that there is other software capable of commanding the vibration element to vibrate, such as notification module 204, but the specification and claims also make clear that notification module 204 or the like is a separate component from the vibration element. 
Claims 14, 24, and 25
Claims 14, 24, and 25 each depend from claim 12, and are therefore rejected because they inherit the new matter of claim 12. Note that claim 13 is not rejected because it further limits the vibration element to be wholly implemented in hardware as a motor. 
Claim 16
Claim 16 recites two elements of new matter, one of which is distinct from that mentioned above in the rejection of claim 12. Once again, the Applicant is cautioned that a reply will require responding to both grounds of rejection.
(A) a vibration element implemented at least partially in hardware. Claim 16 recites “a vibration element implemented at least partially in hardware.” The plain language of this limitation is understood to include two embodiments: (1) a vibration element implemented wholly in hardware (and therefore “at least partially” in hardware), and (2) a vibration element only partially in hardware (and therefore “at least partially” in hardware), while another portion is partially implemented in something other than hardware.
The written description discloses (1), (see Spec. ¶ 18) but not (2). That is, the written description never discloses an embodiment in which only part of the vibration element is implanted in software, or in non-hardware. To be sure, the written description discloses that there is other software capable of commanding the vibration element to vibrate, such as notification module 204, but the specification and claims also make clear that notification module 204 or the like is a separate component from the vibration element. 
(B) “a first window of time” and “a second window of time.” Claim 16 is separately rejected because the written description fails to disclose an environmental noise detection module that is programmed to limit enablement of vibration notifications to “a first window of time,” and/or further programmed to limit disablement of vibration notifications to “a second window of time.”
The “window of time” concept is newly amended to claim 16, the Applicant has not explicitly pointed to any part of the specification in support of this concept, nor is support apparent for the environmental noise detection module limiting enablement and disablement of the vibration element during respective “windows of time.” In fact, the only time any kind “duration” is mentioned, it is strictly limited to the duration of time that the vibration element vibrates, e.g., during the actual event that causes the vibration, not the duration of time that the enablement or disablement rules are active, as claimed. (See Spec. ¶¶ 25 and 32). 
Claim 16 is therefore separately rejected for this additional new matter, in addition to the reasons given above in subsection (I.). 
Claim 17
Claim 17 is rejected based on its inheritance of new matter element “(B)” inherited from claim 16 only.
Claim 18 
Claim 18 incorporates all of the new matter described in the rejection of claim 16, and are therefore rejected for the same reasons.
Claim 26
Claim 26 is rejected under 35 U.S.C. § 112 for two reasons. 
First, claim 26 is at least rejected because it incorporates all of the new matter described in the rejection of claim 16, and are therefore rejected for the same reasons.
Second, independent from the rejection of claim 16, claim 26 further limits its parent claim with new matter of its own. Specifically, claim 26 limits the environmental noise detection module’s determination of whether the user will have difficulty hearing the audible notification to be contingent on two contingencies resolving as true: (1) receiving the event and (2) receiving the subsequent event. In other words claim 26 requires there to be two events before the environmental noise detection module determines whether the user can hear notifications, but the specification never says anything about the environmental noise detection module waiting for both events to occur prior to determining the user’s ability to hear audible notifications.
Accordingly, claim 26 is rejected under 35 U.S.C. § 112(a) for reciting new matter.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 12, 14, 16, 18, and 24–26 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim limitation “vibration element implemented at least partially in hardware” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link the structure, material, or acts to the function. According to the written description, “[a] vibration element 120 can be implemented in a variety of different manners, such as using a partially off-balanced motor, electromagnetic induction, and so forth.” (Spec. ¶ 13). Since “vibration element” invokes 35 U.S.C. § 112(f), it is required to be interpreted “to cover the corresponding structure, material, or acts described in the specification,” 35 U.S.C. § 112(f), yet the specification describes several different possible structures, making unclear which structure “corresponds” to the claimed vibration element. 
Adding the phrase “implemented at least partially in hardware” does not resolve the issue, because it remains unclear which of the disclosed hardware is meant by the claim.
Claim limitation “environmental noise detection module implemented at least partially in hardware” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the specification fails to disclose which particular hardware structure corresponds to the environmental noise detection module, and moreover, posits several different potential algorithms that the environmental noise detection module might use, see Spec. ¶ 21, making unclear which acts “correspond” to the claimed environmental noise detection module. Adding the phrase “implemented at least partially in hardware” does not resolve the issue, because it remains unclear which of the disclosed hardware is meant by the claim.
Claim limitation “notification module implemented at least partially in hardware” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Adding the phrase “implemented at least partially in hardware” does not resolve the issue, because it remains unclear which of the disclosed hardware is meant by the claim.
Therefore, the claims are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 6, and 23 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0076564 A1 (“Cruz-Hernandez”).
Claim 1
Cruz-Hernandez discloses:
A method, comprising: 
“FIG. 4 is a flow diagram for providing a haptic signal in a haptically noisy environment in accordance with one embodiment.” Cruz-Hernandez ¶ 46.
predicting that a user will have difficulty hearing an audible notification at a computing device due to environmental noise at the computing device; 
“At 410, a tool task is started by a user in a haptically noisy environment. A haptically noisy environment where the thresholds of perception, attention breakthrough, and pain have been elevated due to haptic noise . . . . In a route where additional haptic sensation is provided, at 430, a condition of the environment is sensed.” Cruz-Hernandez ¶ 47. “For example, environmental sensing can be used to detect characteristics related to the haptic noise.” Cruz-Hernandez ¶ 48.
causing, in response to predicting that the user will have difficulty hearing the audible notification, enablement of vibration notifications at the computing device 
“Noise characteristics can be used to determine what kinds of haptic signals to produce or when to produce them. Haptic signals can be tailored to be distinguishable over the haptic noise, for example, by being of a greater intensity and/or different frequency. In other words, haptic signals can be selected to exceed the thresholds of perception, attention breakthrough, and/or pain so as to be perceivable, have attention breakthrough, and/or produce pain.” Cruz-Hernandez ¶ 48.
and at each of one or more additional devices connected to the computing device;
“In some embodiments, haptic signals can be provided on the device through a system consistent with system 210 of FIG. 2. In such embodiments, haptic signals can be provided by a haptic output device located on a wearable device.” Cruz-Hernandez ¶ 57.
receiving an event for which a notification is to be provided; 
“Turning back to FIG. 4, at 440, logic determines whether the user of the tool should be notified based on the sensed environment. For example, if a condition of the environment is such that the user should be notified, then the flow would determine as such, and an instruction can be given to provide a haptic signal.” Cruz-Hernandez ¶ 53.
in response to receiving the event, activating a vibration element of the computing device and causing vibration elements of the one or more additional devices to activate;
“If the user should be notified, then the flow proceeds to 450 where a haptic signal is provided on the device through the handle of the device or by a wearable device worn by the user.” Cruz-Hernandez ¶ 54.
causing, in response to predicting that the user will no longer have difficulty hearing the audible notification, disablement of vibration notifications and enablement of audible notifications at the computing device and at each of the one or more additional devices connected to the computing device;
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04 (subsection II.). 
In this case, “causing . . . disablement of vibration notifications and enablement of audible notifications at the computing device and at each of the one or more additional devices connected to the computing device” is a contingent limitation that is contingent upon the condition precedent of “predicting that the user will no longer have difficulty hearing the audible notification.” Since claim 1 does not provide a separate step of actually “predicting that the user will no longer have difficulty hearing the audible notification,” the limitations that are only claimed to occur “in response to” that condition precedent are not required. The Examiner does not need to present evidence of method steps that are not required to be performed in order to reject a claim on prior art. MPEP § 2111.04 (quoting Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential)).
and in response to receiving a subsequent event for which an additional notification is to be provided, activating the audible notification at the computing device and causing activation of the audible notification at the one or more additional devices.
Likewise, “activating the audible notification at the computing device and causing activation of the audible notification at the one or more additional devices” is a contingent limitation that is contingent upon the condition precedent of “receiving a subsequent event for which an additional notification is to be provided.” Since claim 1 does not provide a separate step of actually “receiving a subsequent event for which an additional notification is to be provided,” the limitations that are only claimed as occurring “in response to” that condition precedent are not required. The Examiner does not need to present evidence of method steps that are not required to be performed in order to reject a claim on prior art. MPEP § 2111.04 (quoting Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential)).
Claim 6
Cruz-Hernandez discloses the method as recited in claim 1, 
the vibration element of the computing device comprising a vibration motor of the computing device, and the causing enablement of the vibration notifications comprising turning on the vibration motor. 
“In some embodiments, haptic signals can be provided on the device through a system consistent with system 10 of FIG. 1. In such embodiments, haptic signals can be provided on a haptic output device, such as haptic output device 18 of FIG. 1, located in or on the device to provide a haptic effect felt at the handle of the device by a user. For example, a tool can be a power tool that provides haptic noise through a motor and/or materials with which the power tool is interacting (e.g., wood, metal, plastic, etc.).” Cruz-Hernandez ¶ 56.
Claim 23
Cruz-Hernandez discloses the method as recited in claim 1,
the predicting that the user will no longer have difficulty hearing the audible notification comprising predicting that the user will no longer have difficulty hearing the audible notification in response to receiving the subsequent event.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04 (subsection II.). 
In this case, “predicting that the user will no longer have difficulty hearing the audible notification” is a contingent limitation that is contingent upon “receiving the subsequent event.” Since claim 23 does not provide a separate step of actually “receiving the subsequent event,” the limitations that are only claimed to occur “in response to” that condition precedent are not required. The Examiner does not need to present evidence of method steps that are not required to be performed in order to reject a claim on prior art. MPEP § 2111.04 (quoting Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential)).
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	DELGIORNO AND SHOEMAKER TEACH CLAIMS 1–6, 8, 12, 14, 16, 18, AND 22–26.
Claims 1–6, 8, 12, 14, 16, 18, and 22–26 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0014569 A1 (“DelGiorno”) in view of U.S. Patent Application Publication No. 2016/0044151 A1 (“Shoemaker”).
Claim 1
DelGiorno teaches:
A method, comprising: 
“FIGS. 3 and 4 illustrate flowcharts of exemplary alternative methods for using ambient noise level detection to implement adaptive audible user notifications in accordance with embodiments of the present invention.” DelGiorno ¶ 35.
predicting that a user will have difficulty hearing an audible notification at a computing device due to environmental noise at the computing device; 
“As shown in FIG. 3, the method of flowchart 300 is initiated at step 302. At step 304, mobile telephone 100 uses its microphone 112 to detect the ambient noise level of the environment in which mobile telephone 100 is currently located. At step 306, DSP and/or microprocessor 108 within mobile telephone 100 analyzes the ambient noise level.” DelGiorno ¶ 36. For example, “[i]n one implementation, a variety of environments are tested to determine what ring loudness allows the phone to be heard at various ambient noise levels. A look-up table is then programmed into the mobile phone 100 correlating ambient noise levels to an appropriate ring loudness.” DelGiorno ¶ 34.
causing, in response to predicting that the user will have difficulty hearing the audible notification, enablement of vibration notifications at the computing device 
Continuing with step 306, the DSP and/or microprocessor 108 within mobile telephone 100 “adjusts the loudness of an audible user notification based on the ambient noise level.” DelGiorno ¶ 36. Importantly, the “loudness” level of the ringer includes levels that prescribe the use of a vibration motor. See DelGiorno ¶ 41 (“The non-audible user notification may be provided instead of or in addition to a standard audible user notification or in addition to an adaptive audible user notification.”).
receiving an event for which a notification is to be provided; 
“At decision step 308, mobile telephone 100 determines if an event has occurred.” DelGiorno ¶ 37.
in response to receiving the event, activating a vibration element of the computing device 
“When an event occurs, mobile telephone 100 provides the user with an audible user notification at the most recently adjusted loudness level.” DelGiorno ¶ 37. As mentioned above, the “loudness level” of the ringer includes levels that prescribe the use of a vibration motor. See DelGiorno ¶ 41 (“The non-audible user notification may be provided instead of or in addition to a standard audible user notification or in addition to an adaptive audible user notification.”). “The non-audible user notification may comprise, for example, a vibration-based user notification or a visible user notification such as a notification graphic or LED display provided by display 116.” DelGiorno ¶ 40.
causing, in response to predicting that the user will no longer have difficulty hearing the audible notification, disablement of vibration notifications and enablement of audible notifications at the computing device 
“If no event has occurred, then after a predetermined amount of time steps 304 and 306 are repeated to readjust the loudness of the audible user notification to correspond to the noise level of the environment in which mobile telephone 100 is currently located.” DelGiorno ¶ 37. “Thus, the loudness level of the audible user notification is periodically adjusted to account for changing ambient noise conditions.” DelGiorno ¶ 37.
and in response to receiving a subsequent event for which an additional notification is to be provided, activating the audible notification at the computing device and causing activation of the audible notification
“When an event occurs, mobile telephone 100 provides the user with an audible user notification at the most recently adjusted loudness level.” DelGiorno ¶ 37.
From the above findings, it is apparent that DelGiorno’s mobile telephone 100 behaves exactly as claimed, with the only difference between the claimed invention and the prior art being the mere duplication of DelGiorno’s mobile telephone 100 and its functionality in “one or more additional devices” connected thereto. 
This difference is obvious on its face, a priori any teachings from a secondary reference, because a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” MPEP § 2144.04 (subsection (VI.)(B.)) (citing In re Harza, 274 F.2d 669 (CCPA 1960)). There is no “new and unexpected result” here, because duplicating the functionality of the mobile telephone 100 in “one or more additional devices” necessarily produces exactly the same result in a second device.
Moreover, we need not speculate whether it was obvious to duplicate the notification behavior of one device to an additional device, because the Shoemaker reference explicitly contemplated such behavior prior to the claimed invention. Specifically, Shoemaker teaches a method comprising:
causing, in response to predicting that the user will have difficulty hearing the audible notification, enablement of vibration notifications at the computing device enablement of vibration notifications at the computing device and at each of one or more additional devices connected to the computing device;
Reference is made to FIG. 1, which illustrates a wearable device 100 (the claimed one or more additional devices) and a host device 102 (the claimed computing device). Shoemaker teaches that, “in some embodiments, a host device can present a user alert via its own local interface in addition to sending a notification to a wearable device.” Shoemaker ¶ 79. Furthermore, “if RF transmissions indicate that wearable device 100 is proximate to host device 102 but wearable device 100 nonetheless has difficulty ‘hearing’ alerts (e.g., due to a noisy environment), host device 102 can begin using tactile or haptic alerts (e.g., vibration) in addition to or instead of audio alerts.” Shoemaker ¶ 96.
in response to receiving the event, activating a vibration element of the computing device and causing vibration elements of the one or more additional devices to activate;
“A user alert on a host device or a wearable device can take the form of any sensory input detectable by a human and can include . . . tactile alerts (e.g., a vibration).” Shoemaker ¶ 79.
enablement of audible notifications at the computing device and at each of the one or more additional devices connected to the computing device, and in response to receiving a subsequent event for which an additional notification is to be provided, activating the audible notification at the computing device and causing activation of the audible notification at the one or more additional devices.
Once again, “a host device can present a user alert via its own local interface in addition to sending a notification to a wearable device.” Shoemaker ¶ 79. “A user alert on a host device or a wearable device can take the form of any sensory input detectable by a human and can include . . . audible alerts (e.g., tones, buzzes, ringtones, musical sounds, and/or speech sounds).” Shoemaker ¶ 79.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to duplicate DelGiorno’s method for mobile telephone 100 across at least one additional device, as taught by Shoemaker. One would have been motivated to follow Shoemaker’s instruction to duplicate the functionality taught by DelGiorno because duplicating the functionality across multiple devices will improve the likelihood that a user will not miss out on an alert. See Shoemaker ¶ 95.
Claim 2
DelGiorno and Shoemaker teach the method as recited in claim 1, 
the predicting that a user will have difficulty hearing an audible notification comprising predicting that a user will have difficulty hearing an audible notification in response to receiving the event. 
“As shown in FIG. 4, the method of flowchart 400 is initiated at step 402. At decision step 404, mobile telephone 100 determines if an event has occurred” first, DelGiorno ¶ 38, and then in response, “mobile telephone 100 uses its microphone 112 to detect the ambient noise level of the environment in which mobile telephone 100 is currently located . . . analyzes the ambient noise level and adjusts the loudness of an audible user notification based on the ambient noise level.” DelGiorno ¶ 39.
Claim 3
DelGiorno and Shoemaker teach the method as recited in claim 1, 
the predicting that a user will have difficulty hearing an audible notification comprising determining that the environmental noise exceeds a threshold level. 
“In one implementation, a variety of environments are tested to determine what ring loudness allows the phone to be heard at various ambient noise levels. A look-up table is then programmed into the mobile phone 100 correlating ambient noise levels to an appropriate ring loudness. The DSP and/or microprocessor 108 accesses the look-up table and uses the determined ambient noise level to select a corresponding ring loudness.” DelGiorno ¶ 34.
Though not necessary to reach a conclusion of obviousness for claim 3, Shoemaker’s overlapping teaching will now be discussed, because Shoemaker will be relied upon later to show obviousness of dependent claim 22. Much like the claimed invention and DelGiorno, Shoemaker similarly teaches a process 1000 (FIG. 10) in which a wearable device determines whether an audible notification produced by a host device can be “heard” in a noisy environment, see Shoemaker ¶ 96, and Shoemaker does this by analyzing both the sound of the alert and the overall sound of the environment to see whether the host device’s audible notification “is above a low threshold and/or . . . below a high threshold.” Shoemaker ¶ 105. 
Claim 4
DelGiorno and Shoemaker teach the method as recited in claim 1, 
the audible notification comprising a ringtone. 
“In one implementation, a variety of environments are tested to determine what ring loudness allows the phone to be heard at various ambient noise levels.” Delgiorno ¶ 34.
Claim 5
DelGiorno and Shoemaker teach the method as recited in claim 1, 
the causing enablement of the vibration notifications comprising enabling vibration notifications at the computing device and the additional devices in response to an incoming voice call or an incoming message for which an audible notification is to be played. 
“For example, in accordance with an embodiment of the present invention, when a user of mobile telephone 100 enters a noisy environment, mobile telephone 100 will automatically configure itself to provide a louder ring and to also vibrate upon the occurrence of a user event to account for the ambient noise level.” DelGiorno ¶ 41. Duplicating this functionality in the additional devices was prima facie obvious for the same reasons given above in the rejection of claim 1.
Claim 6
DelGiorno and Shoemaker teach the method as recited in claim 1, 
the vibration element of the computing device comprising a vibration motor of the computing device, and the causing enablement of the vibration notifications comprising turning on the vibration motor.
“Haptic output generator 224 can be, e.g., a device that converts electronic signals into vibrations; in some embodiments, the vibrations can be strong enough to be felt by a user wearing wearable device 200 but not so strong as to produce distinct sounds.” Shoemaker ¶ 39.
Claim 8
DelGiorno and Shoemaker teach the method as recited in claim 1, 
the event comprising an incoming voice call or incoming message. 
“Furthermore, the present invention is not limited to any particular type of audible user notification, such as the ring notification typically associated within an incoming telephone call, but is broad enough to encompass any notification capable of being heard by a user. Additionally, the present invention is not limited to a particular type of event, such as an incoming phone call, but is broad enough to encompass any type of event about which a user may wish to be notified, including but not limited to incoming pages, e-mails, news alerts, instant messages, and the like.” DelGiorno ¶ 55.
Claims 12 and 14
Claims 12 and 14 recite a system with general purpose computing hardware for performing substantially the same method as in corresponding claims 1 and 8. The findings from those claims are therefore applied to claims 12 and 14, taken in conjunction with at least paragraph 29 of DelGiorno’s disclosure providing for the functionality of the claimed processor, microphone, and vibration element.
Claims 16 and 18
Claims 16 and 18 recite a system with general purpose computing hardware for performing substantially the same method as in corresponding claims 1 and 8, and are therefore rejected according to the same findings and rationale as provided above for those claims.
Claim 22
DelGiorno and Shoemaker teach the method as recited in claim 3, 
wherein the threshold level of environmental noise is specified by the user.
Recall from the rejection of claim 3 that Shoemaker was cited for teaching the comparison of an audible notification to a low threshold in block 1016 of method 1000. See Shoemaker ¶ 105. Shoemaker further teaches that “[t]he low and/or high thresholds can be determined . . . using a learning paradigm (in which wearable device 100 and/or host device 102 can determine whether a user reverses automatic setting adjustments that were made based on past threshold analyses and can modify the threshold(s) accordingly).” Shoemaker ¶ 105.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to duplicate DelGiorno’s method for mobile telephone 100 across at least one additional device, as taught by Shoemaker. One would have been motivated to follow Shoemaker’s instruction to duplicate the functionality taught by DelGiorno because duplicating the functionality across multiple devices will improve the likelihood that a user will not miss out on an alert. See Shoemaker ¶ 95.
Claim 23
DelGiorno and Shoemaker teach the method as recited in claim 1, 
the predicting that the user will no longer have difficulty hearing the audible notification comprising predicting that the user will no longer have difficulty hearing the audible notification in response to receiving the subsequent event.
Due to its lack of commas, there are two ways to interpret claim 23. The prior art teaches both interpretations, so both will be discussed.
A first interpretation is that the “in response to” language merely limits the timing of the audible notification, but not the prediction. In other words, under this interpretation, claim 23 could be rephrased as: “predicting that the user will no longer have difficulty hearing an audible notification, wherein the audible notification is one that occurs in response to receiving the subsequent event.” DelGiorno teaches the first interpretation by disclosing that “[w]hen an event occurs, mobile telephone 100 provides the user with an audible user notification at the most recently adjusted loudness level.” DelGiorno ¶ 37.
A second interpretation is that the “in response to” language limits the timing of the whole prediction, effectively requiring us to shuffle the order of steps in claim 1. In other words, under this interpretation, claim 23 could be rephrased as “in response to receiving the subsequent event: predicting that the user will no longer have difficulty hearing the audible notification
DelGiorno teaches the second interpretation by disclosing an alternate flow of the method steps in FIG. 4, wherein mobile telephone 100 determines if an event has occurred” first, DelGiorno ¶ 38, and then in response, “mobile telephone 100 uses its microphone 112 to detect the ambient noise level of the environment in which mobile telephone 100 is currently located . . . analyzes the ambient noise level and adjusts the loudness of an audible user notification based on the ambient noise level.” DelGiorno ¶ 39.
Claim 24
DelGiorno and Shoemaker teach the computing device as recited in claim 12, 
the causing enablement of vibration notifications comprising changing an intensity setting for the vibration notifications from a first intensity setting to a second intensity setting for the computing device and the one or more additional devices.
The broadest reasonable interpretation of the first intensity setting is that the first intensity setting is “zero.” Support for this interpretation comes from child claim 25, which provides that “causing disablement of vibration notifications compris[es] returning the intensity setting for the vibration notifications to the first intensity setting.” The first intensity setting must be zero, because a non-zero first intensity setting would fail to cause “disablement.” 
DelGiorno likewise teaches that at step 306, the DSP and/or microprocessor 108 within mobile telephone 100 “adjusts the loudness of an audible user notification based on the ambient noise level.” DelGiorno ¶ 36. Importantly, the “loudness” level of the ringer includes levels that prescribe the use of a vibration motor. See DelGiorno ¶ 41 (“The non-audible user notification may be provided instead of or in addition to a standard audible user notification or in addition to an adaptive audible user notification.”).
Duplicating this functionality in the additional devices was prima facie obvious for the same reasons given above in the rejection of claim 1.
Claim 25
DelGiorno and Shoemaker teach the computing device as recited in claim 24, 
the causing disablement of vibration notifications comprising returning the intensity setting for the vibration notifications to the first intensity setting for the computing device and the one or more additional devices. 
“If no event has occurred, then after a predetermined amount of time steps 304 and 306 are repeated to readjust the loudness of the audible user notification to correspond to the noise level of the environment in which mobile telephone 100 is currently located.” DelGiorno ¶ 37. “Thus, the loudness level of the audible user notification is periodically adjusted to account for changing ambient noise conditions.” DelGiorno ¶ 37. Duplicating this functionality in the additional devices was prima facie obvious for the same reasons given above in the rejection of claim 1.
Claim 26
DelGiorno and Shoemaker teach the system as recited in claim 16, 
the environmental noise detection module being further to determine whether the user will have difficulty hearing the audible notification in response to the notification module receiving the event and the subsequent event.
As shown in FIG. 4, mobile telephone 100 performs method 400 each time it receives an event 404, and therefore, performs method 400 in response to an event and a subsequent event. Notably, as claimed, mobile telephone 100 “determines if an event has occurred” first, DelGiorno ¶ 38, and then in response, “mobile telephone 100 uses its microphone 112 to detect the ambient noise level of the environment in which mobile telephone 100 is currently located . . . analyzes the ambient noise level and adjusts the loudness of an audible user notification based on the ambient noise level.” DelGiorno ¶ 39.
II.	DELGIORNO, SHOEMAKER, AND MOUSSETTE TEACH CLAIMS 7, 13, AND 17.
Claims 7, 13, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over DelGiorno and Shoemaker as applied to claims 1, 12, and 16 above, and further in view of U.S. Patent Application Publication No. 2016/0063828 A1 (“Moussette”).
Claim 7
DelGiorno and Shoemaker teach the method as recited in claim 1,
the vibration element comprising a vibration motor of the computing device, and the enabling comprising turning on the vibration motor 
DelGiorno at least suggests the use of a vibration motor by teaching that “in accordance with an embodiment of the present invention, when a user of mobile telephone 100 enters a noisy environment, mobile telephone 100 will automatically configure itself to provide a louder ring and to also vibrate upon the occurrence of a user event to account for the ambient noise level.” DelGiorno ¶ 41.
Shoemaker further teaches a vibration element called a “haptic output generator 224,” which can be “a device that converts electronic signals into vibrations.” Shoemaker ¶ 39.
Neither reference explicitly discloses their respective vibration elements being capable of different intensity settings (as implied by the word “highest”) in the claim.
Moussette, however, teaches a method that uses a vibration element,
the vibration element comprising a vibration motor of the computing device, 
“Device 100 optionally also includes one or more tactile output generators 167. FIG. 1A shows a tactile output generator coupled to haptic feedback controller 161 in I/O subsystem 106. Tactile output generator 167 optionally includes one or more electroacoustic devices such as speakers or other audio components and/or electromechanical devices that convert energy into linear motion such as a motor.” Moussette ¶ 83. 
and the enabling comprising turning on the vibration motor at a highest intensity setting of the vibration motor. 
“Table 4 shows various levels of user engagement for alert conditions with variations in the user's focus, and the resultant haptic output levels,” Moussette ¶ 261, and in particular, “the last row shows a user with the application issuing the alert in an inactive state . . . . In this instance, the maximum haptic, “Level 4,” is appropriate to get the user's attention.” Moussette ¶ 264.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to equip one of the corresponding vibration elements in DelGiorno and/or Shoemaker with the ability to have different levels of vibration, and to explicitly vibrate “at a highest intensity setting,” as taught by Moussette. One would have been motivated to combine Moussette with DelGiorno and Shoemaker because providing different levels of vibration, including a “highest” level, would better accommodate the user having potentially different levels of focus on the computing device. See Moussette ¶¶ 260–261. 
Claims 13 and 17
Claims 13 and 17 recite a system and/or device with general purpose computing hardware for performing substantially the same method as in corresponding claim 7. The findings from those claims are therefore applied to claims 13 and 17, taken in conjunction with at least paragraphs 65, 83, and 271 of Moussette’s disclosure providing for the functionality of the claimed processor, microphone, and vibration element.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571) 272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST. The Examiner may also be reached via e-mail at Justin.Blaufeld@uspto.gov and personal fax at (571) 273-4372.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/​patent-center for more information about Patent Center and https://www.uspto.​gov/​patents/​docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The “vibration element” in claims 13 and 17 do not invoke 35 U.S.C. § 112(f) because each of those claims further limit the vibration element of their respective parent claims to the structure of a “vibration motor.”